[UMPQUA HOLDINGS CORPORATION LETTERHEAD] VIA EDGAR CORRESPONDENCE AND VIA E-MAIL ( mccordl@sec.gov ) May 10, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance Attention: Lindsay B. McCord Washington, D.C. 20549-5546 Re: Umpqua Holdings Corporation CIK#: 0001077771 Assistant Director Office: Financial Services File #: 001-34624 Dear Ms. McCord: Umpqua Holdings Corporation respectfully requests an extension to the time period to respond to the SEC Comment Letter dated April 26, 2011. As we discussed on the phone, Umpqua Holding Corporation respectfully requests an extension to file our response not later than May 25, 2011. If you have any questions or need further information, please do not hesitate to contact me at 503-727-4108. We greatly appreciate your attention to this matter. Sincerely, UMPQUA HOLDINGS CORPORATION /s/Ronald L. Farnsworth Ronald L. Farnsworth Executive Vice President / Chief Financial Officer 091044.0001/5070569.1
